Citation Nr: 1233875	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a mental disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to January 1980.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA treatment records from the Miami VA Healthcare System from February 2002 to April 2002, February 2005, May 2007, September 2007, and October 2007 have been associated with the claims file.  These records were associated with the claims file at different times, and some of them do not contain the complete records for the applicable treatment dates.  Furthermore, it is not clear from the record whether the Veteran had VA treatment on other dates for which the records have not been associated with the claims file.  The Veterans Claims Assistance Act (VCAA) requires that VA obtain the VA treatment records, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain such records would be futile.  38 U.S.C.A. § 5103A(b)(3).  Therefore, the complete VA treatment records must be obtained before the claim can be decided on the merits. 

The record shows that the Veteran was discharged from service after a month and 13 days.  Her DD Form 214 states that the reason for separation was that she was a marginal performer.  The Veteran stated on her October 2007 Notice of Disagreement that she was discharged because of overcrowding and unfair treatment.  The duty to assist under the VCAA requires that the Veteran's service personnel records be obtained since they may be helpful in deciding the claim, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain such records would be futile.  38 U.S.C.A. § 5103A(b)(3).



Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's VA treatment records from the Miami VA Healthcare System.  All attempts to obtain the records should be documented in the claims file.

2.  Obtain a copy of the Veteran's service personnel records.  All attempts to obtain the records should be documented in the claims file.

3.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


